SALE AND ACQUISITION AGREEMENT THIS AGREEMENT dated as of October 1, 2009 between UTEC, Inc., a Nevada corporation (“UTEI”) or (“Purchaser”) on behalf of its shareholders, and C2R Energy Commodities Inc., a Nevada Corporation (“C2R”) or (“Seller”) on behalf of its shareholders. WHEREAS, C2R is the holder of certain Intellectual Property (the “IP”) that UTEI wishes to acquire; and AND WHEREAS, C2R has 4,050,000 total Issued and Outstanding of its par value $.001 common shares and wishes to sell these shares to UTEI and receive in exchange 4,050,000common shares par value $0.001 of UTEI; and, NOW THEREFORE, the parties agree as follows: 1. The Acquisition. Purchase and Sale of Shares. Subject to the terms and conditions of this Agreement, at the Closing to be held as provided in Section 2, C2R shall sell the shares of C2R to UTEI, and UTEI shall purchase the shares of C2Rfree and clear of all Encumbrances. Purchase Price.Purchaser will exchange four million fifty thousand (4,050,000) shares of its restricted par value $0.001common stock for all of the outstanding shares representing all of the outstanding ownership interest of C2R.It is anticipated that this transaction will be a nontaxable event under section 368 of the IRS Code. 2. The Closing. Place and Time.The closing of the sale and purchase of the Shares (the “Closing”) shall take place at Las Vegas, NV no later than the close of business (Las Vegas time) on 10/01/09 or at such other place, date and time as the parties may agree in writing. Deliveries by Sellers.At the Closing, Sellers shall deliver the following to UTEI: (a) Certificates representing the interests, duly endorsed for transfer to UTEI and accompanied by any applicable transfer tax stamps; (b) The documents contemplated by Section 3. (c) Intellectual Property (“IP”) attached hereto as Exhibit “A” (d) Field of Use of IP attached hereto as Exhibit “B” (c) All other documents, instruments and writings required by this Agreement to be delivered by Sellers at the Closing and any other documents or records relating to C2R’s business reasonably requested by UTEI in connection with this Agreement. Deliveries by UTEI. At the Closing, UTEI shall deliver the following to C2R: 1 (a) The shares as contemplated by section 1. (b) The documents as contemplated by Section 4. (e) All other documents, instruments and writings required by thisAgreement to be delivered by UTEI at the Closing. 3. Conditions to UTEI's Obligations. The obligations of UTEI to effect the Closing shall be subject to the satisfaction at or prior to the Closing of the following conditions, any one or more of which may be waived by C2R: Representations, Warranties and Agreements. (a) The representations and warranties of Sellers set forth in this Agreement shall be true and complete in all material respects as of the Closing Date as though made at such time, (b) Sellers shall have performed and complied in all material respects with the agreements contained in this Agreement required to be performed and complied with by them at or prior to the Closing and (c) UTEI shall have received a certificate to that effect signed by an authorized representative of C2R. Election of New UTEI Board. As a condition to the Closing, the members of the Board of Directors shall remain the sameThe pre-Closing Board Members continue to be Ken Liebscher, Howard Bouch, Fortunato Villamagna and David P. Taylor. 3.3Election of New UTEI Officers. As a condition to the Closing, the members of the Board of Directors of UTEI shall elect Forunato Villamagna as President and Chief Executive Officer; Kenneth B. Liebscher as Secretary; Howard Bouch as CFO and David P. Taylor as Chairman of the Board. 4. Conditions to Sellers’ Obligations.
